Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 11-15 in the reply filed on 9/23/2022 is acknowledged.
	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku (WO2020/020537 A1).

	In regards to claim 11, Ku teaches in Fig. 1 a particle chip, comprising the following: 
	A substrate (SU); 
	A filter chip flip-chip (DC) bonded on the substrate; 
	A first mold layer (BL and ML), comprising: 
	A first mold material layer (BL) made from a polyimide (See Specification, page 6, lines 6-7) enclosing a cavity (GP) together with the filter chip and the substrate; and 
	A second mold material (ML) layer disposed on a side of the first mold material layer away from the filter chip and the substrate made from an epoxy-based material (See Specification, page 6, lines 12-13); and 
	A second mold layer (TL) disposed on a side of the filter chip away from the substrate made from an epoxy-based material mixed with a high conductive filler (See Specification, page 6, lines 17-19), wherein the particle chip is packaged by forming no cap wafer (i.e. no top wafer/substrate is used to enclose/cap the package/wafer).

	In regards to claim 12, the first model layer (BL) is made from a polyimide (See Specification, page 6, lines 6-7) which is a type of mold thin film.

	In regards to claim 13, the second mold layer (ML) is made from an epoxy-based material (See Specification, page 6, lines 12-13) which is a type of mold resin material.

	In regards to claims 14 and 15, the first model layer (BL) is made from a polyimide (See Specification, page 6, lines 6-7), the second mold layer (ML) is made from an epoxy-based material (See Specification, page 6, lines 12-13), and the second mold layer (TL) is made from an epoxy-based material mixed with a high conductive filler (See Specification, page 6, lines 17-19), thus all are made from different materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843